This is an appeal from an order of the County Judge of Clinton County, made on the 28th day of June, 1943, dismissing a writ of habeas corpus. The appellant was convicted in the County Court of Orange County on June 23, 1941, of the crime of grand larceny in the first degree and was sentenced to Sing Sing Prison for a term of not less than three years nor more than six years. Fo appeal was taken from the judgment of conviction. The relator was subsequently transferred to Dannemora State Hospital, where he is now. Appellant contends that at the time of his trial and conviction he was insane and that consequently the judgment is void. That issue was litigated on his trial and an adverse finding made. The Couni y Court of Orange County had jurisdiction of the person of defendant and of the offense with which he was charged. He may not relitigate that issue in habeas corpus proceedings. Order affirmed, without costs. All concur.